Title: To Thomas Jefferson from James Warren, 25 April 1803
From: Warren, James
To: Jefferson, Thomas


          
            Sir, 
            Plymouth (Mass:) April 25th. 1803
          
          You have gratified me exceedingly by appointing my son the Collector of this district.—You have fixed him in our vicinity, where at our period of life, we wanted his care and assiduities. You have done one of my family the honour to hold an office under a man whose person and Administration we all respect,—and have given him an Oppertunity to indulge with more effect his inclination to serve the cause of republicanism.—Will you permit me to thank you for this, & to assure you with confidence of his correctness and attention in the office, and of his fidelity to the revenue.
          You have gratified every republican, every honest and even moderate man, by dismissing an Officer, whose conduct has long disgraced the Government.—You have broken by his dismission the principal bond of union which has enabled a virulent set of federalists here, to do mischief.—That Officer has always combined with them to slander your character and oppose your measures,—and by his ignorance, his indolence, his subserviency to the party, and consequently his connivance, has injured the revenue to an amount, the detail of which would appear to any one not on the spot, exaggerated.—
          The event of our State Elections has not been so favourable as I wished and expected,—but I think it more owing to the want of attention in the republicans, than the want of principle in the people;—and indeed I have the additional pleasure of supposing it in some measure owing to the increased confidence in the General Government.—Like mariners who have just escaped shipwreck, by the unskilfulness of one pilot, and have been moored in security by the wisdom of another, they for a time think little of any new dangers.—
          I congratulate you on the successful settlement of the New Orleans business.—I enjoy the confusion of your enemies and the triumph of your friends on this and many other occasions.—May the blessings of heaven & the applause of your country, reward your virtues!—I am, Sir, with the greatest esteem and respect,
          Your sincere Friend & Hble. Servant
          
            Jas. Warren
          
        